Citation Nr: 0011439	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-45 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

(The issue of whether Board decisions of August 1984 and 
November 1985 denying entitlement to service connection for 
PTSD should be revised or 
reversed on the grounds of clear and unmistakable error (CUE) 
is addressed in a separate decision and docket number.)  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 1999, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  In RO rating decisions of April 1982, September 1982, 
December 1982, and May 1983, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  

2.  In November 1985 the Board reconsidered and affirmed an 
August 1984 Board decision that denied entitlement to service 
connection for PTSD.  These denials were based on the fact 
that a chronic acquired psychiatric disorder was not 
clinically diagnosed until several years after service and 
because an inservice stressor was not demonstrated.  

3.  The Board decision of November 1985 subsumed prior rating 
decisions of record in which the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  

4.  On July 25, 1990, the RO received correspondence in which 
the veteran claimed entitlement to service connection for 
PTSD noting that he would submit evidence showing treatment 
for this disorder.  In August 1990, the RO requested that the 
veteran submit this medical evidence.  In October 1990, the 
RO administratively denied the claim noting that this 
evidence was never submitted.  

5.  On February 26, 1993, the RO received correspondence in 
which the veteran claimed entitlement to service connection 
for PTSD.  

6.  After several RO denials of this claim, service 
connection for PTSD was ultimately granted in a February 1998 
rating decision, effective from February 26, 1993.  

7  The Board has found that the November 7, 1985 Board 
decision, contained no clear and unmistakable error.  


CONCLUSION OF LAW

The criteria for an effective date, prior to February 26, 
1993, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991).  38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO denied entitlement to service 
connection for PTSD because the record solely reflected the 
presence of acute situational anxiety during service.  In 
September 1982, the RO denied entitlement to service 
connection for PTSD noting that VA examination showed a 
dysthymic disorder and did not rule out PTSD, but that there 
was no satisfactory stressor.  In December 1982, the RO again 
denied this claim noting that the statement of Albert Lerner, 
P.H.D., did not warrant any change in the previous denial.  
It is noted that this physician's statement showed that the 
veteran was in therapy for PTSD.  In May 1983, the RO denied 
the claim for service connection for PTSD reporting that the 
evidence of a psychosis in service or within the presumptive 
period thereafter was not shown.  The RO had reviewed a 
statement by James R. Glover, M.D., who had also diagnosed 
PTSD.  

These RO denial were affirmed by Board decision in August 
1984 in that the records disclosed that the veteran had an 
acute situational anxiety as a result of his working and 
living conditions during service.  They added that the 
veteran's condition did improve when he was released from his 
duty as a stockade guard.  His primary problem remained his 
sensitivity to living in the barracks, particularly in the 
areas without privacy.  After reviewing the entire evidence 
of record available at this time, the Board concluded that a 
chronic acquired psychiatric disorder was not present during 
service, and that his record did not establish that his 
position as a stockade guard produced the required stressful 
situation that would have resulted in PTSD.  

Following the Board's 1984 denial, the veteran's 
representative requested reconsideration of this decision on 
the basis that the Board committed obvious error in finding 
that PTSD was not shown by the medical evidence and facts in 
the case.  The Board disagreed upon reconsideration decision 
in November 1985 and found that the 1984 decision was final 
and did not involve obvious error warranting reversal.  

On July 25, 1990, the RO received correspondence in which the 
veteran claimed entitlement to service connection for PTSD 
noting that he would submit evidence showing treatment for 
this disorder.  In August 1990, the RO requested that the 
veteran submit this medical evidence.  In October 1990, the 
RO administratively denied the claim noting that this 
evidence was never submitted.  

On February 26, 1993, the RO received correspondence in which 
the veteran claimed entitlement to service connection for 
PTSD.  After several RO denials of this claim, service 
connection for PTSD was ultimately granted in a February 1998 
rating decision, effective from February 26, 1993.  The claim 
was supported by service personnel records that confirmed 
that the appellant was assigned as a military policeman from 
April 7, 1970, and as a correctional supervisor from July 30, 
1970, at Fort Bliss, Texas.  Also added to the record with 
the submission of the claim in 1993 were a myriad of clinical 
records that continued to show treatment for psychiatric 
problems and a primary diagnosis of PTSD.  

Analysis

The Board notes that the RO rating decisions in 1982 and 1983 
denying entitlement to service connection for PTSD were 
subsumed by the Board's August 1984 decision that was 
affirmed by the Board upon reconsideration in November 1985.  
See Donovan v. Gober, 158 F.3d 1377 (Fed. Cir. 1998); 
VAOPGCPREC 14-95 (1995).  The Board has entered a decision 
denying the veteran's motion that the Board's 1985 decision 
denying entitlement to service connection for PTSD should be 
revised or reversed on the grounds of CUE.  

The RO's October 1990 denial of service connection for PTSD 
became final when the veteran failed to appeal that decision.  
The veteran could not be awarded an effective date prior to 
these final decisions.  See Lalonde v. West, 12 Vet App 377 
(1999).

Once a veteran's claim has been finally denied by the Board 
or the RO, he may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156 (1999).  VA regulation 
governing the effective date of claims reopened based on new 
and material evidence provides that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii), (r) (1999) 
(providing that the effective date for a grant based on new 
and material evidence received after a final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later).  

Focusing on the complete evidence of record, it follows that 
service connection for PTSD may not be granted earlier than 
the receipt of the veteran's claim after the last final 
disallowance.  The date of receipt of the veteran's claim 
following the final disallowance was February 26, 1993.  This 
is the effective date selected by the RO and the Board does 
not have any legal basis for awarding an earlier effective 
date.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 

ORDER

Entitlement to an effective date earlier than February 26, 
1993, for the grant of service connection for PTSD is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

